DETAILED ACTION
Claims 1-3, 5, and 6 are allowed.
This office action is responsive to the amendment filed on 10/29/21.  As directed by the amendment: no claims have been amended; no claims have been added; and claims 4 and 7-19 have been cancelled.  Thus, claims 1-3, 5, and 6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a content dispensing container comprising the claimed deformable fluid-tight container, room-temperature semi-solid chocolate content, valve, and mousehole cutout formed through the deformable fluid-tight container for alignment of the deformable fluid-tight container in the dispenser in which the deformable fluid-tight container shell is generally oval with two curved sides meeting at a pair of oppositely disposed corners to yield an ‘eye-like’ profile as recited in Claim 1.
          The closest prior art references of record are Schalow et al. (US 2001/0038020) and Saal et al. (US 2016/0205963).  Schalow does disclose a viscous liquid dispensing system including a liquid-containing bag and a movable squeegee for urgining content from the bag, and Saal teaches a heat management system which includes an electrothermal heat pump, the heat-transfer surface of the heat pump can be used to keep the chamber away from or against the heater surface, depending on the purpose of use.   Saal discloses an open container system for processing raw materials into chocolate.  However, claim 1 of the instant patent application requires that the sealed container have a curved sides extending from two opposing corner to yield an ‘eye-like’ profile with a constantly changing width as defined by a line orthogonal to the line extending from corner to corner.  Further, the sealed container is deformable and does not bend over on itself when content is extruded therefrom by a blade or extrusion member passing from one corner to the other.  Since none of the prior art references of record alone or in combination 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761